United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 16, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-60222
                           Summary Calendar


LAL RAM MUANA,

                                      Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                      Respondent.

                         --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        (BIA No. A78-318-165)
                         --------------------

Before WIENER, BENAVIDES, AND STEWART, Circuit Judges.

PER CURIAM:*

     Petitioner Lal Ram Muana, a native and citizen of Burma,

petitions for review of an order of the Board of Immigration

Appeals (“BIA”) affirming the immigration judge’s (“IJ”) decision

to deny his application for asylum.   Muana has waived the denial of

his applications for withholding of removal and relief under the

Convention Against Torture by failing to argue those issues.

Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052 (5th Cir. 1986).

     This court will uphold the BIA’s factual finding that an alien

is not eligible for asylum if the determination is supported by

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
substantial evidence. Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir.

2002).   “The substantial evidence standard requires only that the

Board’s conclusion be based upon the evidence presented and be

substantially reasonable.”    Ontunez-Tursios v. Ashcroft, 303 F.3d

341, 350 (5th Cir. 2002) (internal quotation marks and citations

omitted).   As the BIA summarily affirmed without opinion the IJ’s

decision, the IJ’s decision is the final agency determination for

judicial review.    See Soadjede v. Ashcroft, 324 F.3d 830, 831-32

(5th Cir. 2003).

     Muana has failed to make the requisite showing that he is

unable or unwilling to return to Burma “because of persecution or

a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political

opinion . . . .”   8 U.S.C. § 1101(a)(42)(A); see also Jukic v. INS,

40 F.3d 747, 749 (5th Cir. 1994).

     Accordingly, the petition for review is DENIED.




                                  2